 NATIONALBOOKBINDING CO.Worzalla PublishingCo., d/b/a National Bookbind-ing Co.andInternational Brotherhood of Book-binders,AFL-CIO,Petitioner.Case 30-RC-680May 2, 1968DECISION AND CERTIFICATION OF RESULTSOF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on August 29, 1967, under the directionand supervision of the Regional Director for Region30 among the employees in the stipulated unit. Atthe conclusion of the balloting, the parties werefurnished with a tally of ballots, which showed that21 votes werecastfor, and 22against,the Peti-tioner, and 2 ballots were challenged. The chal-lenged ballots were sufficient in number to affectthe results of the election.Thereafter, the Petitioner filed timely objectionsto conduct affecting the results of the election. Inaccordance with National Labor Relations BoardRules and Regulations, the Regional Director in-vestigated the challenges and objections and, onOctober 11, 1967, issued his report and recommen-dation on challenged ballots, report and recom-mendation on objections to conduct affectingresults of election and order directing hearing. Inhis report, the Regional Director recommendedthat the challenge to 1 ballot be sustained, andfound that the remaining challenge was no longerdeterminative.' The Regional Director also directeda hearing to resolve the issues raised with respect tothe objections.Pursuant to a notice of hearing, a hearing wasconducted at Stevens Point, Wisconsin, on October31, 1967. On December 14, 1967, the Hearing Of-ficer issued and served on the parties his report onobjections with findings and recommendations. Inhis report, the Hearing Officer recommended thatthe objections based on the Employer's speeches toemployees in July 1967 after the filing of the peti-tion and on August 28, 1967, be sustained. I-ferecommended overruling the objections based onthe Employer'sannouncementof a rule prohibitingunion solicitation during working hours; alleged dis-crimination against employee Zoromski; allegedcoercive statements to employees Zinda, Weiss,'No exception was taken to the Regional Director's finding and recom-mendations with respect to the challenged ballots,which were adopted bythe Board in an Order issuedon October 26, 1967.2No exceptions were filed to the HearingOfficer's recommendations219and Clemons; and granting of wage increases. Hefurther found that President Worzalla's single re-mark to employee Domka was too insubstantial towarrant setting aside the election. The Employerfiled exceptions to the Hearing Officer's recom-mendation that the objection relating to thespeeches be sustained. The Petitioner filed excep-tions to the Hearing Officer's recommendation thatcertain objections be overruled.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claim-ing to represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All production and maintenance employees in-cluding shipping and receiving employees, exclud-ing printers, lithographers, pressmen, office clericalemployees, professional employees, guards, and su-pervisors as defined in the Act.5.The Board has considered the Hearing Of-ficer's report, the Employer's and Petitioner's ex-ceptions, and the entire record in this case, andmakes the following findings:The Hearing Officer recommended setting asidethe election on the basis of a number of statementsmade by the Employer to the employees in twopreelection speeches, which statements the HearingOfficer concluded generated "an atmosphere offear of economic loss and hostility to the Union,destroying the laboratory condition essential to theexercise of a free choice in the election." We donot agree. The statements in question aver that (1)employees would no longer be able to discussgripes and troubles directly with management if auniongot into the plant; (2) the Union could get nomore than the Employer was willing to give; (3)managementhad "so far" done everything possiblethat the objections based on the announcement of a no-solicitation rule, al-legeddiscrimination againstemployeeZoromski,and coercivestatementsallegedlymadeto employee Weiss be overruled,these recommendationsare thereforeadoptedpro forma.171 NLRB No. 34 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDto find jobs for employees in other departmentswhen work was slow,and had given"valluable ad-vice and assistance"to employees;and (4)the em-ployees' best interest lay in the Union'sdefeat.None of these statements implies that the Employerwas going to take any action in retaliation for itsemployees'organizational activities or if they selectthe Union.Rather,they are, in our view, statementsof opinion,predictions of events that might occur,and a review of benefits provided by the Employerin the past,which were relevant to the election is-sues, and which the Employer had every right tocall to the attention of the employees.In these cir-cumstances,we do not believe that the election at-mospherewas such that the employees wereprecluded from exercising a free choice on thequestion of whether or not they wished to berepresented by the Petitioner.'Moreover,we findno merit in the Petitioner'scontention that thePeerless Plywood rule4 should be "expanded" toprohibit the making of employer speeches at anytime during the entire day before an election, andthat the election herein should be set aside becausethe Employer'sAugust 28 speech was made the daybefore the election in this case.Accordingly, weoverrule the objection to the Employer'spreelec-tion speeches.The Petitioner excepts to the Hearing Officer'srecommendations that the objections relating to thestatements allegedly made to employees Zinda andClemons,and the wage increase be overruled. Wefind that these exceptions raise no substantial ormaterial issues of law or fact which warrant reversalof the Hearing Officer's findings and recommenda-tions.In these circumstances,we find,in agreementwith the Hearing Officer,and contrary to the Peti-tioner,that the single instance of interrogation ofemployee Domka does not warrant setting aside theelection.Accordingly,as we have overruled the objectionsand as the tally of ballots shows that Petitioner hasnot received a majority of the valid votes cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for International Brother-hood ofBookbinders,AFL-CIO,and that the saidlabor organization is not the exclusive representa-tive of the employees in the appropriate unit,withinthe meaning of Section 9(a) of the National LaborRelations Act, as amended.'American Greetings Corporation,146 NLRB 1440,CoorsPorcelainCompany,158 NLRB 1108'PeerlessPlywood Company,107 NLRB 427.